Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed 12/04/2020, with respect to the rejection(s) of claim(s) 2, 11, and 14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art as explained below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-5 and 7-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zheng et al. (Zheng) (US 2012/0163455) in view of Joshi et al. (Joshi) (US 2014/0092983).
Regarding claims 2 and 11, Zheng discloses a data encoding apparatus (22) comprising:
circuitry (FIG. 1, video encoder 22) configured to
predict, according to intra-prediction, luminance and chrominance samples of an image from other respective reference samples derived from the same image ([0028], [0047], [0080], luma and chroma blocks of coding units are predicted within a same frame using intraprediction) according to an intraprediction mode ([0053], a scan order is selected based on an intra coding mode);
determine a scan pattern from a plurality of scan patterns for scanning frequency coefficients ([0053], coefficients are scanned using a scan order), the scan patterns being associated with the intra-prediction mode by a mapping, the mapping being different for chrominance and luminance samples ([0053], [0080], the chroma and luma blocks have different look up tables for selecting a scan order); and
scan the frequency coefficients representing the blocks of chrominance samples and the blocks of luminance samples in an order of the determined scan pattern which depends on the intra-prediction mode ([0053], a scan order is selected based on an intra coding mode), and encode video data to a bitstream ([0036], the video data is encoded).

Joshi from the same or similar field of endeavor discloses the chrominance and luminance samples being arranged in blocks, and the blocks of chrominance samples having a different aspect ratio relative to the blocks of luminance samples (FIG. 4b, [0137], [0180], in the 4:2:2 format, the luminance (Y) block has a different aspect ratio relative to the chrominance (Cb,Cr) blocks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Joshi into the teachings of Zheng for increasing the speed of image processing.
Regarding claim 3, Zheng discloses where the mapping is stored data in a look up table ([0053], [0080], the chroma and luma blocks have different look up tables for selecting a scan order).
Regarding claim 4, Zheng discloses wherein the circuitry is further configured to apply filtering as part of the encoding of the video data ([0051], filtering is performed).
Regarding claim 5, Zheng discloses wherein the intra-prediction mode for each said block of samples is a prediction direction (FIG. 7, [0078], [0079], intra prediction directions).
Regarding claims 7, 12, and 16, Zheng discloses wherein the circuitry is configured to determine a horizontal scan pattern in respect for a predominantly vertical prediction mode (FIGs. 9 and 10, a horizontal scan is used for mode 0), determine a vertical scan pattern in respect of predominantly horizontal prediction modes (FIGs. 9 and 10, a vertical scan is used for mode 1), and determine a diagonal scan pattern in respect of other prediction modes (FIG. 9 and 10, a zig zag a scan is used for other modes).
Regarding claims 8, 13, and 17, Zheng further discloses, and the mapping is different for blocks of the luminance samples and blocks of the chrominance samples (Zheng, [0053], [0080], the chroma and luma blocks have different look up tables for selecting a scan order).  Joshi further discloses wherein the bitstream represents 4:2:2 video data (FIG. 4b, [0137], [0180], in the 4:2:2 format, the luminance (Y) block has a different aspect ratio relative to the chrominance (Cb,Cr) blocks); 4:2:2 blocks of the luminance samples and 4:2:2 blocks of the chrominance samples (FIG. 4b, [0137], [0180], in the 4:2:2 format, the luminance (Y) block has a different aspect ratio relative to the chrominance (Cb,Cr) blocks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Joshi into the teachings of Zheng for increasing the speed of image processing.
Regarding claim 9, Zheng in view of Joshi discloses wherein the blocks of luminance samples are 8x8 blocks and the blocks of chrominance samples are 4x8 blocks (Joshi, [0137], coding units are divided into 8x8 luminance blocks and 4x8 chrominance blocks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Joshi into the teachings of Zheng for increasing the speed of image processing.
Regarding claim 10, Zheng in view of Joshi discloses wherein the 4:2:2 blocks of luminance samples and the 4:2:2 blocks of chrominance samples are Transform Units (Joshi, [0039], transform units).

Regarding claim 14, the limitations of claim 14 rejected in the analysis of claim 2.  Zheng further discloses a non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a computer, cause the computer to perform a method ([0181], a program stored in a CRM).
Regarding claim 15, Zheng discloses 1 video storage, reception, capture or display apparatus comprising the data encoding apparatus of claim 2 ([0034], a cell phone, laptop, camera, etc…).

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zheng et al. (Zheng) (US 2012/0163455) in view of Joshi et al. (Joshi) (US 2014/0092983), and further in view of Coban et al. (Coban) (US 2011/0317757).
Regarding claim 6, Zheng in view of Joshi discloses the data encoding apparatus according to claim 5.  
Zheng in view of Joshi is silent about wherein the intra-prediction mode is selected from 35 predictions, including 33 prediction directions.
Coban from the same or similar field of endeavor discloses wherein the intra-prediction mode is selected from 35 predictions, including 33 prediction directions ([0046], 33 direction modes, a DC mode, and a planar mode).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488